—In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Kings County (Greenstein, J.), entered September 22, 1993, which, after a nonjury trial, is in favor of the plaintiff and against it in the principal sum of $44,460.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the documented writing presented by the plaintiff evidencing the parties’ contract sufficed to satisfy the formal requirements of UCC 2-204 (1) and UCC 2-201 (see, Horn Waterproofing Corp. v Horn Constr. Co., 104 AD2d 851, 853). In addition, the trial court properly awarded the plaintiff the principal sum of $44,460 as damages for the defendant’s breach (see, Fertico Belgium v Phosphate Chems. Export Assn., 70 NY2d 76, 84; UCC 1-106, 2-715 [2] [a], Comment 6).
The defendant’s other contentions are without merit. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.